
	
		I
		112th CONGRESS
		2d Session
		H. R. 4224
		IN THE HOUSE OF REPRESENTATIVES
		
			March 20, 2012
			Mr. Broun of Georgia
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Ways and Means,
			 Education and the
			 Workforce, the
			 Judiciary, Natural
			 Resources, Rules,
			 Appropriations, and
			 House Administration, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To repeal the Patient Protection and Affordable Care Act
		  and the Health Care and Education Reconciliation Act of 2010, to amend the
		  Internal Revenue Code of 1986 to repeal the percentage floor on medical expense
		  deductions, expand the use of tax-preferred health care accounts, and establish
		  a charity care credit, to amend the Social Security Act to create a Medicare
		  Premium Assistance Program and reform EMTALA requirements, and to amend the
		  Public Health Service Act to provide for cooperative governing of individual
		  and group health insurance coverage offered in interstate
		  commerce.
	
	
		1.Short title; table of
			 contents; construction
			(a)Short
			 titleThis Act may be cited
			 as the Offering Patients True Individualized Options Now
			 Act of 2012 or the OPTION Act of 2012.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents;
				construction.
					Title I—Repeal of PPACA and HCERA
					Sec. 101. Repeal of PPACA and HCERA.
					Title II—Health Care Tax Reform
					Subtitle A—HSA Reform
					Sec. 201. Repeal of high deductible health plan
				requirement.
					Sec. 202. Increase in deductible HSA contribution
				limitations.
					Sec. 203. Medicare eligible individuals eligible to contribute
				to HSA.
					Sec. 204. HSA Rollover to Medicare Advantage MSA.
					Sec. 205. Repeal of additional tax on distributions not used
				for qualified medical expenses.
					Subtitle B—Other Health Care Tax Reform
					Sec. 206. Elimination of 7.5-percent floor on medical expense
				deductions.
					Sec. 207. Repeal of prescribed drug limitation on certain tax
				benefits for medical expenses.
					Sec. 208. Repeal of 2-percent miscellaneous itemized deduction
				floor for medical expense deductions.
					Sec. 209. Charity care credit.
					Sec. 210. COBRA continuation coverage extended.
					Sec. 211. HSA charitable contributions.
					Title III—Medicare Premium Assistance Program
					Sec. 301. Replacement of Medicare part A entitlement with
				Medicare Reform Premium Assistance Program.
					Title IV—EMTALA Reforms
					Sec. 401. EMTALA reforms.
					Title V—Cooperative Governing of Individual and Group Health
				Insurance Coverage
					Sec. 501. Cooperative governing of individual and group health
				insurance coverage.
				
			(c)ConstructionNothing in this Act shall be construed to
			 preclude or prohibit a health care provider or health insurance issuer from
			 publicly disclosing any pricing of services provided or covered.
			IRepeal of PPACA
			 and HCERA
			101.Repeal of PPACA
			 and HCERAThe Patient
			 Protection and Affordable Care Act and the Health Care and Education
			 Reconciliation Act of 2010 are each repealed, effective as of the respective
			 date of enactment of each such Act, and the provisions of law amended or
			 repealed by such Acts are restored or revived as if such Acts had not been
			 enacted.
			IIHealth Care Tax
			 Reform
			AHSA
			 Reform
				201.Repeal of high
			 deductible health plan requirement
					(a)In
			 generalSection 223 of the Internal Revenue Code of 1986 is
			 amended by striking subsection (c) and redesignating subsections (d) through
			 (h) as subsections (c) through (g), respectively.
					(b)Conforming
			 amendments
						(1)Subsection (a) of
			 section 223 of such Code is amended to read as follows:
							
								(a)Deduction
				allowedIn the case of an individual, there shall be allowed as a
				deduction for a taxable year an amount equal to the aggregate amount paid in
				cash during such taxable year by or on behalf of such individual to a health
				savings account of such
				individual.
								.
						(2)Subsection (b) of
			 section 223 of such Code is amended by striking paragraph (8).
						(3)Subparagraph (A)
			 of section 223(c)(1) of the Internal Revenue Code of 1986 (as redesignated by
			 subsection (b)(1)) is amended—
							(A)by striking
			 subsection (f)(5) and inserting subsection
			 (e)(5), and
							(B)in clause
			 (ii)—
								(i)by
			 striking the sum of— and all that follows and inserting
			 the dollar amount in effect under subsection (b)(1)..
								(4)Section 223(f)(1)
			 of such Code (as redesignated by subsection (b)(1)) is amended by striking
			 Each dollar amount in subsections (b)(2) and (c)(2)(A) and
			 inserting In the case of a taxable year beginning after December 31,
			 2010, each dollar amount in subsection (b)(1).
						(5)Section 26(b)(U)
			 of such Code is amended by striking section 223(f)(4) and
			 inserting section 223(e)(4).
						(6)Sections 35(g)(3),
			 220(f)(5)(A), 848(e)(1)(v), 4973(a)(5), and 6051(a)(12) of such Code are each
			 amended by striking section 223(d) each place it appears and
			 inserting section 223(c).
						(7)Section 106(d)(1)
			 of such Code is amended—
							(A)by striking
			 who is an eligible individual (as defined in section 223(c)(1)),
			 and
							(B)by striking
			 section 223(d) and inserting section
			 223(c).
							(8)Section 408(d)(9)
			 of such Code is amended—
							(A)in subparagraph
			 (A) by striking who is an eligible individual (as defined in section
			 223(c)) and, and
							(B)in subparagraph
			 (C) by striking computed on the basis of the type of coverage under the
			 high deductible health plan covering the individual at the time of the
			 qualified HSA funding distribution.
							(9)Section 877A(g)(6)
			 of such Code is amended by striking 223(f)(4) and inserting
			 223(e)(4).
						(10)Section 4973(g)
			 of such Code is amended—
							(A)by striking
			 section 223(d) and inserting section
			 223(c),
							(B)in paragraph (2),
			 by striking section 223(f)(2) and inserting section
			 223(e)(2), and
							(C)by striking
			 section 223(f)(3) and inserting section
			 223(e)(3).
							(11)Section 4975 of
			 such Code is amended—
							(A)in subsection
			 (c)(6)—
								(i)by
			 striking section 223(d) and inserting section
			 223(c), and
								(ii)by
			 striking section 223(e)(2) and inserting section
			 223(d)(2), and
								(B)in subsection
			 (e)(1)(E), by striking section 223(d) and inserting
			 section 223(c).
							(12)Section
			 6693(a)(2)(C) of such Code is amended by striking section 223(h)
			 and inserting section 223(g).
						(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
					202.Increase in
			 deductible HSA contribution limitations
					(a)In
			 generalParagraph (1) of
			 section 223(b) of the Internal Revenue Code of 1986 is amended by striking
			 the sum of the monthly and all that follows through
			 eligible individual and inserting $10,000 ($20,000 in the
			 case of a joint return).
					(b)Conforming
			 amendments
						(1)Subsection (b) of
			 such Code is amended by striking paragraphs (2), (3), and (5) and by
			 redesignating paragraphs (4), (6), and (7) as paragraphs (2), (3), and (4),
			 respectively.
						(2)Paragraph (2) of
			 section 223(b) of such Code (as redesignated by paragraph (1)) is amended by
			 striking the last sentence.
						(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
					203.Medicare
			 eligible individuals eligible to contribute to HSA
					(a)Subsection (b) of
			 section 223 of the Internal Revenue Code of 1986 is amended by striking
			 paragraph (7).
					(b)Paragraph (1) of
			 section 223(c) of such Code is amended by adding at the end the following new
			 subparagraph:
						
							(C)Special rule for
				individuals entitled to benefits under medicareIn the case of an individual—
								(i)who is entitled to
				benefits under title XVIII of the Social Security Act, and
								(ii)with respect to
				whom a health savings account is established in a month before the first month
				such individual is entitled to such benefits,
								such
				individual shall be deemed to be an eligible
				individual..
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
					204.HSA Rollover to
			 Medicare Advantage MSA
					(a)In
			 generalParagraph (2) of
			 section 138(b) of the Internal Revenue Code of 1986 is amended by striking
			 or at the end of subparagraph (A), by adding or
			 at the end of subparagraph (C), and by adding at the end the following new
			 subparagraph:
						
							(C)a HSA rollover contribution described in
				subsection
				(d)(5),
							.
					(b)HSA rollover
			 contributionSubsection (c) of section 138 of such Code is
			 amended by adding at the end the following new paragraph:
						
							(5)Rollover
				contributionAn amount is
				described in this paragraph as a rollover contribution if it meets the
				requirement of subparagraphs (A) and (B).
								(A)In
				generalThe requirements of this subparagraph are met in the case
				of an amount paid or distributed from a health savings to the account
				beneficiary to the extent the amount is received is paid into a Medicare
				Advantage MSA of such beneficiary not later than the 60th day after the day on
				which the beneficiary receives the payment or distribution.
								(B)LimitationThis paragraph shall not apply to any
				amount described in subparagraph (A) received by an individual from a health
				savings account if, at any time during the 1-year period ending on the day of
				such receipt, such individual received any other amount described in
				subparagraph (A) from a health savings account which was not includible in the
				individual’s gross income because of the application of section
				223(f)(5)(A).
								.
					(c)Conforming
			 amendmentSubparagraph (A) of section 223(f)(5) of such Code is
			 amended by inserting or Medicare Advantage MSA after into
			 a health savings account.
					(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
					205.Repeal of
			 additional tax on distributions not used for qualified medical
			 expenses
					(a)In
			 generalSubsection (f) of
			 section 223 of the Internal Revenue Code of 1986 is amended by striking
			 paragraph (4) and redesignating paragraphs (5), (6), and (7) and paragraphs
			 (4), (5), and (6), respectively.
					(b)Conforming
			 amendments
						(1)Paragraph (2) of
			 section 25(b) of such Code is amended by striking subparagraph (U) and by
			 redesignating subparagraphs (V), (W), and (X) as subparagraphs (U), (V), and
			 (W).
						(2)Subparagraph (C) of section 106(e)(4) of
			 such Code is amended by striking 223(f)(5) and inserting
			 223(f)(4).
						(3)Paragraph (6) of
			 section 877A(g) of such Code is amended by striking
			 223(f)(4),.
						(4)Paragraph (1) of section 4973(g) of such
			 Code is amended by striking 223(f)(5) and inserting
			 223(f)(4).
						(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
					BOther Health Care
			 Tax Reform
				206.Elimination of
			 7.5-percent floor on medical expense deductions
					(a)In
			 generalSubsection (a) of
			 section 213 of the Internal Revenue Code of 1986 is amended by striking
			 , to the extent that such expenses exceed 7.5 percent of adjusted gross
			 income.
					(b)Conforming
			 amendmentParagraph (1) of section 56(b) of such Code is amended
			 by striking subparagraph (B).
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
					207.Repeal of
			 prescribed drug limitation on certain tax benefits for medical
			 expenses
					(a)Deduction for
			 medical expenses
						(1)In
			 generalSection 213 of the Internal Revenue Code of 1986 is
			 amended by striking subsection (b).
						(2)Conforming
			 amendmentSubsection (d) of section 213 of such Code is amended
			 by striking paragraph (3).
						(b)Treatment of
			 reimbursements under accident or health plansSection 106 of such
			 Code is amended by striking subsection (f).
					(c)Health savings
			 accountsSubparagraph (A) of section 223(d)(2) of such Code is
			 amended by striking the last sentence thereof.
					(d)Archer
			 MSAsSubparagraph (A) of
			 section 220(d)(2) of such Code is amended by striking the last sentence
			 thereof.
					(e)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
					208.Repeal of
			 2-percent miscellaneous itemized deduction floor for medical expense
			 deductions
					(a)In
			 generalSubsection (b) of
			 section 67 of the Internal Revenue Code of 1986 is amended by striking
			 paragraph (5).
					(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the December 31, 2011.
					209.Charity care
			 credit
					(a)In
			 generalSubpart A of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is
			 amended by inserting after section 25D the following new section:
						
							25E.Charity care
				credit
								(a)Allowance of
				creditIn the case of a
				physician, there shall be allowed as a credit against the tax imposed by this
				chapter for a taxable year the amount determined in accordance with the
				following table:
									
										
											
												If the physician has provided during such taxable
						year:The amount of the credit
						is:
												
												At least 25 but less than 30
						qualified hours of charity care$2,000.
												
												At least 30 but less than 35
						qualified hours of charity care$2,400.
												
												At least 35 but less than 40
						qualified hours of charity care$2,800.
												
												At least 40 but less than 45
						qualified hours of charity care$3,200.
												
												At least 45 but less than 50
						qualified hours of charity care$3,600.
												
												At least 50 but less than 55
						qualified hours of charity care$4,000.
												
												At least 55 but less than 60
						qualified hours of charity care$4,400.
												
												At least 60 but less than 65
						qualified hours of charity care$4,800.
												
												At least 65 but less than 70
						qualified hours of charity care$5,200.
												
												At least 70 but less than 75
						qualified hours of charity care$5,600.
												
												At least 75 but less than 80
						qualified hours of charity care$6,000.
												
												At least 80 but less than 85
						qualified hours of charity care$6,400.
												
												At least 85 but less than 90
						qualified hours of charity care$6,800.
												
												At least 90 but less than 95
						qualified hours of charity care$7,200.
												
												At least 95 but less than 100
						qualified hours of charity care$7,600.
												
												At least 100 hours of charity
						care$8,000.
												
											
										
									
								(b)Qualified hours
				of charity careFor purposes of this section—
									(1)Qualified hours
				of charity careThe term qualified hours of charity
				care means the hours that a physician provides medical care (as defined
				in section 213(d)(1)(A)) on a volunteer or pro bono basis.
									(2)PhysicianThe term physician has the
				meaning given to such term in section 1861(r) of the Social Security Act (42
				U.S.C.
				1395x(r)).
									.
					(b)Conforming
			 amendmentThe table of sections for subpart A of part IV of
			 subchapter A of chapter 1 of such Code is amended by inserting after the item
			 relating to section 25D the following new item:
						
							
								Sec. 25E. Charity care
				credit.
							
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
					210.COBRA
			 continuation coverage extended
					(a)Under
			 IRCSubparagraph (B) of
			 section 4980B(f)(2) of the Internal Revenue Code of 1986 is amended by striking
			 clauses (i) and (v) and by redesignating clauses (ii), (iii), and (iv) as
			 clauses (i), (ii), and (iii), respectively.
					(b)Under
			 ERISAParagraph (2) of
			 section 602 of the Employee Retirement Income Security Act of 2009 (29 U.S.C.
			 1162) is amended by striking subparagraphs (A) and (E) and by redesignating
			 subparagraphs (B), (C), and (D) as subparagraphs (A), (B), and (C),
			 respectively.
					(c)Under
			 PHSAParagraph (2) of section
			 2202(2) of the Public Health Service Act (42 U.S.C. 300bb–2(2)) is amended by
			 striking subparagraphs (A) and (E) and by redesignating subparagraphs (B), (C),
			 and (D) as subparagraphs (A), (B), and (C), respectively.
					(d)Effective
			 dateThe amendments made by
			 this section shall apply with respect to group health plans, and health
			 insurance coverage offered in connection with group health plans, for plan
			 years beginning after the date of the enactment of this Act.
					211.HSA charitable
			 contributions
					(a)In
			 generalSubsection (f) of
			 section 223 of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new paragraph:
						
							(9)Distributions
				for charitable purposesFor
				purposes of this subsection—
								(A)In
				generalParagraph (2) shall not apply to any qualified charitable
				distributions with respect to a taxpayer made during any taxable year.
								(B)Qualified
				charitable distributionFor purposes of this paragraph, the term
				qualified charitable distribution means any distribution from a
				health savings account which is made directly by the trustee to an organization
				described in section 170(b)(1)(A) (other than any organization described in
				section 509(a)(3) or any fund or account described in section 4966(d)(2)). A
				distribution shall be treated as a qualified charitable distribution only to
				the extent that the distribution would be includible in gross income without
				regard to subparagraph (A).
								(C)Contributions
				must be otherwise deductibleFor purposes of this paragraph, a
				distribution to an organization described in subparagraph (B) shall be treated
				as a qualified charitable distribution only if a deduction for the entire
				distribution would be allowable under section 170 (determined without regard to
				subsection (b) thereof and this paragraph).
								(D)Denial of
				deductionQualified charitable distributions which are not
				includible in gross income pursuant to subparagraph (A) shall not be taken into
				account in determining the deduction under section
				170.
								.
					(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2011.
					IIIMedicare Premium
			 Assistance Program
			301.Replacement of
			 Medicare part A entitlement with Medicare Reform Premium Assistance
			 Program
				(a)In
			 generalSection 226 of the
			 Social Security Act (42 U.S.C. 426) is amended by adding at the end the
			 following new subsections:
					
						(k)Replacement of
				entitlement with premium assistance program
							(1)In
				generalNotwithstanding the previous provisions of this section,
				beginning the first January 1 after the date of the enactment of the Offering
				Patients True Individualized Options Act of 2011, the Secretary shall establish
				procedures under which—
								(A)in the case of an
				individual who, but for the application of this paragraph, would otherwise
				become entitled under subsection (a) on or after such January 1 to benefits
				under part A of title XVIII, subject to paragraph (4), the individual shall in
				lieu of such entitlement be automatically enrolled in the Medicare Reform
				Premium Assistance Program established under subsection (l); and
								(B)in the case of an individual who before
				such January 1 is entitled under subsection (a) to benefits under part A of
				title XVIII, the individual may in lieu of such entitlement elect on or after
				such January 1 to enroll in the Medicare Reform Premium Assistance Program
				established under subsection (l).
								(2)Treatment under
				the Internal Revenue Code of 1986An individual who is enrolled
				under the Medicare Reform Premium Assistance Program under paragraph (1) shall
				not be treated as entitled to benefits under title XVIII for purposes of
				section 223(b)(7) of the Internal Revenue Code of 1986.
							(3)Ineligibility
				for part B or D benefitsAn individual shall not be eligible for
				benefits under part B or D of title XVIII once the individual is enrolled in
				the Medicare Reform Premium Assistance Program under paragraph (1).
							(4)Opt out
								(A)In
				generalAny individual who is
				otherwise eligible for automatic enrollment in the Medicare Reform Premium
				Assistance Program under paragraph (1)(A) may elect (in such form and manner as
				may be specified by the Secretary of Health and Human Services) to not be so
				enrolled.
								(B)Individuals
				electing to opt out not treated as entitled to Medicare
				benefitsIn the case of an individual who makes an election under
				subparagraph (A)—
									(i)such individual
				shall not be eligible for benefits under part A of title XVIII; and
									(ii)the provisions of
				paragraphs (2) and (3) shall apply to such individual in the same manner as
				such paragraphs apply to an individual enrolled under the Medicare Reform
				Premium Assistance Program under paragraph (1).
									(l)Medicare Reform
				Premium Assistance
							(1)Establishment of
				premium assistance programThe Secretary shall establish a
				program to be known as the Medicare Reform Premium Assistance Program (in this
				subsection referred to as the premium assistance program)
				consistent with this subsection.
							(2)Automatic
				enrollmentAn individual
				otherwise entitled under subsection (a) to benefits under part A of title XVIII
				shall, subject to subsection (k)(4), be enrolled in the premium assistance
				program for the period during which such individual would otherwise be so
				entitled to benefits.
							(3)Amount of
				premium assistance
								(A)In
				generalSubject to clause (ii), for each year that an individual
				is enrolled in the premium assistance program, the Secretary shall provide
				premium assistance to such individual in an amount determined by the Secretary
				that is based on the geographic location of the individual and the cost of
				applicable health insurance coverage and benefits in such area.
								(B)Computation of
				premium assistance amountsThe amount of premium assistance
				provided to an individual located in a geographic area for a year shall be
				computed at 120 percent of the sum of the median premium and median deductible
				payment for such year for all health insurance coverage offered by health
				insurance issuers in the individual market serving such area.
								(4)Permissible use
				of premium assistancePremium assistance under paragraph (3) may
				be used only for the following purposes:
								(A)For payment of
				premiums, deductibles, copayments, or other cost-sharing for enrollment of such
				individual for health insurance coverage offered by health insurance issuers in
				the individual market.
								(B)As a contribution
				into a MSA plan established by such individual, as defined in section 138(b)(2)
				of the Internal Revenue Code of 1986.
								(5)MSA
				depositsThe amount of the premium assistance received by an
				individual under this subsection shall be deposited, on behalf of such
				individual, into the MSA plan of such
				individual.
							.
				(b)Effective
			 dateThe amendment made by
			 this section shall take effect on the first January 1 after the date of the
			 enactment of this Act.
				IVEMTALA
			 Reforms
			401.EMTALA
			 reforms
				(a)Use of qualified
			 emergency department personnel in performing initial screeningSubsection (a) of section 1867 of the
			 Social Security Act (42 U.S.C. 1395dd) is amended—
					(1)by designating the
			 sentence beginning with In the case of as paragraph (1), with
			 the heading In
			 general.— and appropriate indentation; and
					(2)by adding at the
			 end the following new paragraph:
						
							(2)Permitting
				application of ER triage
								(A)In
				generalThe requirement of
				paragraph (1) that a hospital conduct an appropriate medical screening
				examination of an individual is deemed to be satisfied if a qualified emergency
				screener (as defined in subparagraph (B)) performs a preliminary triage-type
				screening in which the personnel—
									(i)assesses the nature and extent of the
				individual’s illness or injury; and
									(ii)determines, based
				on such assessment, that an emergency medical condition does not exist.
									(B)Qualified
				emergency screener definedIn
				this paragraph, the term qualified emergency screener means a
				physician, licensed practical nurse or registered nurse, qualified emergency
				medical technician, or other individual with basic, health care education that
				meets standards specified by the Secretary as being sufficient to perform the
				screening described in subparagraph
				(A).
								.
					(b)Revision of
			 emergency medical condition definitionSubsection (e)(1)(A) of
			 such section is amended to read as follows:
					
						(A)a medical condition manifesting itself by
				symptoms of sufficient severity (including severe pain) and with an onset or of
				a course such that the absence of immediate medical attention could reasonably
				be expected to pose an immediate risk to life or long-term health of the
				individual (or, with respect to a pregnant woman, the life or long-term health
				of the woman or her unborn child);
				or
						.
				(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act and shall apply to individuals who come to an
			 emergency room on or after the date that is 30 days after the date of the
			 enactment of this Act.
				VCooperative
			 Governing of Individual and Group Health Insurance Coverage
			501.Cooperative
			 governing of individual and group health insurance coverage
				(a)In
			 generalTitle XXVII of the
			 Public Health Service Act (42 U.S.C. 300gg et seq.) is amended by adding at the
			 end the following new part:
					
						DCooperative
				Governing of Individual and Group Health Insurance Coverage
							2795.DefinitionsIn this part:
								(1)Primary
				stateThe term primary State means, with respect to
				individual or group health insurance coverage offered by a health insurance
				issuer, the State designated by the issuer as the State whose covered laws
				shall govern the health insurance issuer in the sale of such coverage under
				this part. An issuer, with respect to a particular policy, may only designate
				one such State as its primary State with respect to all such coverage it
				offers. Such an issuer may not change the designated primary State with respect
				to individual or group health insurance coverage once the policy is issued,
				except that such a change may be made upon renewal of the policy. With respect
				to such designated State, the issuer is deemed to be doing business in that
				State.
								(2)Secondary
				stateThe term secondary State means, with respect
				to individual or group health insurance coverage offered by a health insurance
				issuer, any State that is not the primary State. In the case of a health
				insurance issuer that is selling a policy in, or to a resident of, a secondary
				State, the issuer is deemed to be doing business in that secondary
				State.
								(3)Health insurance
				issuerThe term health insurance issuer has the
				meaning given such term in section 2791(b)(2), except that such an issuer must
				be licensed in the primary State and be qualified to sell individual health
				insurance coverage in that State.
								(4)Individual
				health insurance coverageThe term individual health
				insurance coverage means health insurance coverage offered in the
				individual market, as defined in section 2791(e)(1).
								(5)Group health
				insurance coverageThe term group health insurance
				coverage has the meaning given such term in 2791(b)(4).
								(6)Applicable state
				authorityThe term applicable State authority means,
				with respect to a health insurance issuer in a State, the State insurance
				commissioner or official or officials designated by the State to enforce the
				requirements of this title for the State with respect to the issuer.
								(7)Hazardous
				financial conditionThe term hazardous financial
				condition means that, based on its present or reasonably anticipated
				financial condition, a health insurance issuer is unlikely to be able—
									(A)to meet
				obligations to policyholders with respect to known claims and reasonably
				anticipated claims; or
									(B)to pay other
				obligations in the normal course of business.
									(8)Covered
				laws
									(A)In
				generalThe term covered laws means the laws, rules,
				regulations, agreements, and orders governing the insurance business pertaining
				to—
										(i)individual or
				group health insurance coverage issued by a health insurance issuer;
										(ii)the offer, sale,
				rating (including medical underwriting), renewal, and issuance of individual or
				group health insurance coverage to an individual;
										(iii)the provision to
				an individual in relation to individual or group health insurance coverage of
				health care and insurance related services;
										(iv)the provision to
				an individual in relation to individual or group health insurance coverage of
				management, operations, and investment activities of a health insurance issuer;
				and
										(v)the provision to
				an individual in relation to individual or group health insurance coverage of
				loss control and claims administration for a health insurance issuer with
				respect to liability for which the issuer provides insurance.
										(B)ExceptionSuch
				term does not include any law, rule, regulation, agreement, or order governing
				the use of care or cost management techniques, including any requirement
				related to provider contracting, network access or adequacy, health care data
				collection, or quality assurance.
									(9)StateThe
				term State means the 50 States and includes the District of
				Columbia, Puerto Rico, the Virgin Islands, Guam, American Samoa, and the
				Northern Mariana Islands.
								(10)Unfair claims
				settlement practicesThe term unfair claims settlement
				practices means only the following practices:
									(A)Knowingly
				misrepresenting to claimants and insured individuals relevant facts or policy
				provisions relating to coverage at issue.
									(B)Failing to
				acknowledge with reasonable promptness pertinent communications with respect to
				claims arising under policies.
									(C)Failing to adopt
				and implement reasonable standards for the prompt investigation and settlement
				of claims arising under policies.
									(D)Failing to
				effectuate prompt, fair, and equitable settlement of claims submitted in which
				liability has become reasonably clear.
									(E)Refusing to pay
				claims without conducting a reasonable investigation.
									(F)Failing to affirm
				or deny coverage of claims within a reasonable period of time after having
				completed an investigation related to those claims.
									(G)A pattern or
				practice of compelling insured individuals or their beneficiaries to institute
				suits to recover amounts due under its policies by offering substantially less
				than the amounts ultimately recovered in suits brought by them.
									(H)A pattern or
				practice of attempting to settle or settling claims for less than the amount
				that a reasonable person would believe the insured individual or his or her
				beneficiary was entitled by reference to written or printed advertising
				material accompanying or made part of an application.
									(I)Attempting to
				settle or settling claims on the basis of an application that was materially
				altered without notice to, or knowledge or consent of, the insured.
									(J)Failing to provide
				forms necessary to present claims within 15 calendar days of a requests with
				reasonable explanations regarding their use.
									(K)Attempting to
				cancel a policy in less time than that prescribed in the policy or by the law
				of the primary State.
									(11)Fraud and
				abuseThe term fraud and abuse means an act or
				omission committed by a person who, knowingly and with intent to defraud,
				commits, or conceals any material information concerning, one or more of the
				following:
									(A)Presenting,
				causing to be presented or preparing with knowledge or belief that it will be
				presented to or by an insurer, a reinsurer, broker or its agent, false
				information as part of, in support of or concerning a fact material to one or
				more of the following:
										(i)An
				application for the issuance or renewal of an insurance policy or reinsurance
				contract.
										(ii)The rating of an
				insurance policy or reinsurance contract.
										(iii)A claim for
				payment or benefit pursuant to an insurance policy or reinsurance
				contract.
										(iv)Premiums paid on
				an insurance policy or reinsurance contract.
										(v)Payments made in
				accordance with the terms of an insurance policy or reinsurance
				contract.
										(vi)A
				document filed with the commissioner or the chief insurance regulatory official
				of another jurisdiction.
										(vii)The financial
				condition of an insurer or reinsurer.
										(viii)The formation,
				acquisition, merger, reconsolidation, dissolution or withdrawal from one or
				more lines of insurance or reinsurance in all or part of a State by an insurer
				or reinsurer.
										(ix)The issuance of
				written evidence of insurance.
										(x)The reinstatement
				of an insurance policy.
										(B)Solicitation or
				acceptance of new or renewal insurance risks on behalf of an insurer reinsurer
				or other person engaged in the business of insurance by a person who knows or
				should know that the insurer or other person responsible for the risk is
				insolvent at the time of the transaction.
									(C)Transaction of the
				business of insurance in violation of laws requiring a license, certificate of
				authority or other legal authority for the transaction of the business of
				insurance.
									(D)Attempt to commit,
				aiding or abetting in the commission of, or conspiracy to commit the acts or
				omissions specified in this paragraph.
									2796.Application of
				law
								(a)In
				generalThe covered laws of the primary State shall apply to
				individual and group health insurance coverage offered by a health insurance
				issuer in the primary State and in any secondary State, but only if the
				coverage and issuer comply with the conditions of this section with respect to
				the offering of coverage in any secondary State.
								(b)Exemptions from
				covered laws in a secondary stateExcept as provided in this
				section, a health insurance issuer with respect to its offer, sale, rating
				(including medical underwriting), renewal, and issuance of individual or group
				health insurance coverage in any secondary State is exempt from any covered
				laws of the secondary State (and any rules, regulations, agreements, or orders
				sought or issued by such State under or related to such covered laws) to the
				extent that such laws would—
									(1)make unlawful, or
				regulate, directly or indirectly, the operation of the health insurance issuer
				operating in the secondary State, except that any secondary State may require
				such an issuer—
										(A)to pay, on a
				nondiscriminatory basis, applicable premium and other taxes (including high
				risk pool assessments) which are levied on insurers and surplus lines insurers,
				brokers, or policyholders under the laws of the State;
										(B)to register with
				and designate the State insurance commissioner as its agent solely for the
				purpose of receiving service of legal documents or process;
										(C)to submit to an
				examination of its financial condition by the State insurance commissioner in
				any State in which the issuer is doing business to determine the issuer’s
				financial condition, if—
											(i)the State
				insurance commissioner of the primary State has not done an examination within
				the period recommended by the National Association of Insurance Commissioners;
				and
											(ii)any such
				examination is conducted in accordance with the examiners’ handbook of the
				National Association of Insurance Commissioners and is coordinated to avoid
				unjustified duplication and unjustified repetition;
											(D)to comply with a
				lawful order issued—
											(i)in
				a delinquency proceeding commenced by the State insurance commissioner if there
				has been a finding of financial impairment under subparagraph (C); or
											(ii)in a voluntary
				dissolution proceeding;
											(E)to comply with an
				injunction issued by a court of competent jurisdiction, upon a petition by the
				State insurance commissioner alleging that the issuer is in hazardous financial
				condition;
										(F)to participate, on
				a nondiscriminatory basis, in any insurance insolvency guaranty association or
				similar association to which a health insurance issuer in the State is required
				to belong;
										(G)to comply with any
				State law regarding fraud and abuse (as defined in section 2795(10)), except
				that if the State seeks an injunction regarding the conduct described in this
				subparagraph, such injunction must be obtained from a court of competent
				jurisdiction;
										(H)to comply with any
				State law regarding unfair claims settlement practices (as defined in section
				2795(9)); or
										(I)to comply with the
				applicable requirements for independent review under section 2798 with respect
				to coverage offered in the State;
										(2)require any
				individual or group health insurance coverage issued by the issuer to be
				countersigned by an insurance agent or broker residing in that Secondary State;
				or
									(3)otherwise
				discriminate against the issuer issuing insurance in both the primary State and
				in any secondary State.
									(c)Clear and
				conspicuous disclosureA health insurance issuer shall provide
				the following notice, in 12-point bold type, in any insurance coverage offered
				in a secondary State under this part by such a health insurance issuer and at
				renewal of the policy, with the 5 blank spaces therein being appropriately
				filled with the name of the health insurance issuer, the name of primary State,
				the name of the secondary State, the name of the secondary State, and the name
				of the secondary State, respectively, for the coverage concerned:
				Notice: This policy is issued by ____ and is governed by the laws and
				regulations of the State of ____, and it has met all the laws of that State as
				determined by that State’s Department of Insurance. This policy may be less
				expensive than others because it is not subject to all of the insurance laws
				and regulations of the State of _____, including coverage of some services or
				benefits mandated by the law of the State of _____. Additionally, this policy
				is not subject to all of the consumer protection laws or restrictions on rate
				changes of the State of _____. As with all insurance products, before
				purchasing this policy, you should carefully review the policy and determine
				what health care services the policy covers and what benefits it provides,
				including any exclusions, limitations, or conditions for such services or
				benefits.
								(d)Prohibition on
				certain reclassifications and premium increases
									(1)In
				generalFor purposes of this section, a health insurance issuer
				that provides individual or group health insurance coverage to an individual
				under this part in a primary or secondary State may not upon renewal—
										(A)move or reclassify
				the individual insured under the health insurance coverage from the class such
				individual is in at the time of issue of the contract based on the health
				status-related factors of the individual; or
										(B)increase the
				premiums assessed the individual for such coverage based on a health
				status-related factor or change of a health status-related factor or the past
				or prospective claim experience of the insured individual.
										(2)ConstructionNothing
				in paragraph (1) shall be construed to prohibit a health insurance
				issuer—
										(A)from terminating
				or discontinuing coverage or a class of coverage in accordance with subsections
				(b) and (c) of section 2742;
										(B)from raising
				premium rates for all policy holders within a class based on claims
				experience;
										(C)from changing
				premiums or offering discounted premiums to individuals who engage in wellness
				activities at intervals prescribed by the issuer, if such premium changes or
				incentives—
											(i)are disclosed to
				the consumer in the insurance contract;
											(ii)are based on
				specific wellness activities that are not applicable to all individuals;
				and
											(iii)are not
				obtainable by all individuals to whom coverage is offered;
											(D)from reinstating
				lapsed coverage; or
										(E)from retroactively
				adjusting the rates charged an insured individual if the initial rates were set
				based on material misrepresentation by the individual at the time of
				issue.
										(e)Prior offering
				of policy in primary stateA health insurance issuer may not
				offer for sale individual or group health insurance coverage in a secondary
				State unless that coverage is currently offered for sale in the primary
				State.
								(f)Licensing of
				agents or brokers for health insurance issuersAny State may
				require that a person acting, or offering to act, as an agent or broker for a
				health insurance issuer with respect to the offering of individual or group
				health insurance coverage obtain a license from that State, with commissions or
				other compensation subject to the provisions of the laws of that State, except
				that a State may not impose any qualification or requirement which
				discriminates against a nonresident agent or broker.
								(g)Documents for
				submission to state insurance commissionerEach health insurance
				issuer issuing individual or group health insurance coverage in both primary
				and secondary States shall submit—
									(1)to the insurance
				commissioner of each State in which it intends to offer such coverage, before
				it may offer individual or group health insurance coverage in such
				State—
										(A)a copy of the plan
				of operation or feasibility study or any similar statement of the policy being
				offered and its coverage (which shall include the name of its primary State and
				its principal place of business);
										(B)written notice of
				any change in its designation of its primary State; and
										(C)written notice
				from the issuer of the issuer’s compliance with all the laws of the primary
				State; and
										(2)to the insurance
				commissioner of each secondary State in which it offers individual or group
				health insurance coverage, a copy of the issuer’s quarterly financial statement
				submitted to the primary State, which statement shall be certified by an
				independent public accountant and contain a statement of opinion on loss and
				loss adjustment expense reserves made by—
										(A)a member of the
				American Academy of Actuaries; or
										(B)a qualified loss
				reserve specialist.
										(h)Power of courts
				To enjoin conductNothing in this section shall be construed to
				affect the authority of any Federal or State court to enjoin—
									(1)the solicitation
				or sale of individual or group health insurance coverage by a health insurance
				issuer to any person or group who is not eligible for such insurance; or
									(2)the solicitation
				or sale of individual or group health insurance coverage that violates the
				requirements of the law of a secondary State which are described in
				subparagraphs (A) through (H) of section 2796(b)(1).
									(i)Power of
				Secondary States To Take Administrative ActionNothing in this
				section shall be construed to affect the authority of any State to enjoin
				conduct in violation of that State’s laws described in section
				2796(b)(1).
								(j)State powers To
				enforce state laws
									(1)In
				generalSubject to the provisions of subsection (b)(1)(G)
				(relating to injunctions) and paragraph (2), nothing in this section shall be
				construed to affect the authority of any State to make use of any of its powers
				to enforce the laws of such State with respect to which a health insurance
				issuer is not exempt under subsection (b).
									(2)Courts of
				competent jurisdictionIf a State seeks an injunction regarding
				the conduct described in paragraphs (1) and (2) of subsection (h), such
				injunction must be obtained from a Federal or State court of competent
				jurisdiction.
									(k)States’
				authority To sueNothing in this section shall affect the
				authority of any State to bring action in any Federal or State court.
								(l)Generally
				applicable lawsNothing in this section shall be construed to
				affect the applicability of State laws generally applicable to persons or
				corporations.
								(m)Guaranteed
				Availability of Coverage to HIPAA Eligible IndividualsTo the
				extent that a health insurance issuer is offering coverage in a primary State
				that does not accommodate residents of secondary States or does not provide a
				working mechanism for residents of a secondary State, and the issuer is
				offering coverage under this part in such secondary State which has not adopted
				a qualified high risk pool as its acceptable alternative mechanism (as defined
				in section 2744(c)(2)), the issuer shall, with respect to any individual or
				group health insurance coverage offered in a secondary State under this part,
				comply with the guaranteed availability requirements for eligible individuals
				in section 2741.
								2797.Primary State
				must meet Federal floor before issuer may sell into secondary
				StatesA health insurance
				issuer may not offer, sell, or issue individual or group health insurance
				coverage in a secondary State if the State insurance commissioner does not use
				a risk-based capital formula for the determination of capital and surplus
				requirements for all health insurance issuers.
							2798.Independent
				external appeals procedures
								(a)Right to
				External AppealA health insurance issuer may not offer, sell, or
				issue individual or group health insurance coverage in a secondary State under
				the provisions of this title unless—
									(1)both the secondary
				State and the primary State have legislation or regulations in place
				establishing an independent review process for individuals who are covered by
				individual health insurance coverage or group health insurance offered by a
				health insurance issuer, repsectively, or
									(2)in any case in
				which the requirements of subparagraph (A) are not met with respect to the
				either of such States, the issuer provides an independent review mechanism
				substantially identical (as determined by the applicable State authority of
				such State) to that prescribed in the Health Carrier External Review
				Model Act of the National Association of Insurance Commissioners for
				all individuals who purchase insurance coverage under the terms of this part,
				except that, under such mechanism, the review is conducted by an independent
				medical reviewer, or a panel of such reviewers, with respect to whom the
				requirements of subsection (b) are met.
									(b)Qualifications
				of Independent Medical ReviewersIn the case of any independent
				review mechanism referred to in subsection (a)(2):
									(1)In
				generalIn referring a denial of a claim to an independent
				medical reviewer, or to any panel of such reviewers, to conduct independent
				medical review, the issuer shall ensure that—
										(A)each independent
				medical reviewer meets the qualifications described in paragraphs (2) and
				(3);
										(B)with respect to
				each review, each reviewer meets the requirements of paragraph (4) and the
				reviewer, or at least 1 reviewer on the panel, meets the requirements described
				in paragraph (5); and
										(C)compensation
				provided by the issuer to each reviewer is consistent with paragraph
				(6).
										(2)Licensure and
				expertiseEach independent medical reviewer shall be a physician
				(allopathic or osteopathic) or health care professional who—
										(A)is appropriately
				credentialed or licensed in 1 or more States to deliver health care services;
				and
										(B)typically treats
				the condition, makes the diagnosis, or provides the type of treatment under
				review.
										(3)Independence
										(A)In
				generalSubject to subparagraph (B), each independent medical
				reviewer in a case shall—
											(i)not be a related
				party (as defined in paragraph (7));
											(ii)not have a
				material familial, financial, or professional relationship with such a party;
				and
											(iii)not otherwise
				have a conflict of interest with such a party (as determined under
				regulations).
											(B)ExceptionNothing
				in subparagraph (A) shall be construed to—
											(i)prohibit an
				individual, solely on the basis of affiliation with the issuer, from serving as
				an independent medical reviewer if—
												(I)a non-affiliated
				individual is not reasonably available;
												(II)the affiliated
				individual is not involved in the provision of items or services in the case
				under review;
												(III)the fact of such
				an affiliation is disclosed to the issuer and the enrollee (or authorized
				representative) and neither party objects; and
												(IV)the affiliated
				individual is not an employee of the issuer and does not provide services
				exclusively or primarily to or on behalf of the issuer;
												(ii)prohibit an
				individual who has staff privileges at the institution where the treatment
				involved takes place from serving as an independent medical reviewer merely on
				the basis of such affiliation if the affiliation is disclosed to the issuer and
				the enrollee (or authorized representative), and neither party objects;
				or
											(iii)prohibit receipt
				of compensation by an independent medical reviewer from an entity if the
				compensation is provided consistent with paragraph (6).
											(4)Practicing
				health care professional in same field
										(A)In
				generalIn a case involving treatment, or the provision of items
				or services—
											(i)by
				a physician, a reviewer shall be a practicing physician (allopathic or
				osteopathic) of the same or similar specialty, as a physician who, acting
				within the appropriate scope of practice within the State in which the service
				is provided or rendered, typically treats the condition, makes the diagnosis,
				or provides the type of treatment under review; or
											(ii)by a
				non-physician health care professional, the reviewer, or at least 1 member of
				the review panel, shall be a practicing non-physician health care professional
				of the same or similar specialty as the non-physician health care professional
				who, acting within the appropriate scope of practice within the State in which
				the service is provided or rendered, typically treats the condition, makes the
				diagnosis, or provides the type of treatment under review.
											(B)Practicing
				definedFor purposes of this paragraph, the term
				practicing means, with respect to an individual who is a physician
				or other health care professional, that the individual provides health care
				services to individual patients on average at least 2 days per week.
										(5)Pediatric
				expertiseIn the case of an external review relating to a child,
				a reviewer shall have expertise under paragraph (2) in pediatrics.
									(6)Limitations on
				reviewer compensationCompensation provided by the issuer to an
				independent medical reviewer in connection with a review under this section
				shall—
										(A)not exceed a
				reasonable level; and
										(B)not be contingent
				on the decision rendered by the reviewer.
										(7)Related party
				definedFor purposes of this section, the term related
				party means, with respect to a denial of a claim under a coverage
				relating to an enrollee, any of the following:
										(A)The issuer
				involved, or any fiduciary, officer, director, or employee of the
				issuer.
										(B)The enrollee (or
				authorized representative).
										(C)The health care
				professional that provides the items or services involved in the denial.
										(D)The institution at
				which the items or services (or treatment) involved in the denial are
				provided.
										(E)The manufacturer
				of any drug or other item that is included in the items or services involved in
				the denial.
										(F)Any other party
				determined under any regulations to have a substantial interest in the denial
				involved.
										(8)DefinitionsFor
				purposes of this subsection:
										(A)EnrolleeThe
				term enrollee means, with respect to health insurance coverage
				offered by a health insurance issuer, an individual enrolled with the issuer to
				receive such coverage.
										(B)Health care
				professionalThe term health care professional means
				an individual who is licensed, accredited, or certified under State law to
				provide specified health care services and who is operating within the scope of
				such licensure, accreditation, or certification.
										2799.Enforcement
								(a)In
				generalSubject to subsection (b), with respect to specific
				individual or group health insurance coverage the primary State for such
				coverage has sole jurisdiction to enforce the primary State’s covered laws in
				the primary State and any secondary State.
								(b)Secondary
				state’s authorityNothing in subsection (a) shall be construed to
				affect the authority of a secondary State to enforce its laws as set forth in
				the exception specified in section 2796(b)(1).
								(c)Court
				interpretationIn reviewing action initiated by the applicable
				secondary State authority, the court of competent jurisdiction shall apply the
				covered laws of the primary State.
								(d)Notice of
				compliance failureIn the case of individual health insurance
				coverage offered in a secondary State, or group health insurance coveraged
				offered by a health insurance issuer in a secondary State, that fails to comply
				with the covered laws of the primary State, the applicable State authority of
				the secondary State may notify the applicable State authority of the primary
				State.
								.
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply to health
			 insurance coverage offered, issued, or sold after the date that is one year
			 after the date of the enactment of this Act.
				(c)GAO ongoing
			 study and reports
					(1)StudyThe
			 Comptroller General of the United States shall conduct an ongoing study
			 concerning the effect of the amendment made by subsection (a) on—
						(A)the number of
			 uninsured and under-insured;
						(B)the availability
			 and cost of health insurance policies for individuals with pre-existing medical
			 conditions;
						(C)the availability
			 and cost of health insurance policies generally;
						(D)the elimination or
			 reduction of different types of benefits under health insurance policies
			 offered in different States; and
						(E)cases of fraud or
			 abuse relating to health insurance coverage offered under such amendment and
			 the resolution of such cases.
						(2)Annual
			 reportsThe Comptroller General shall submit to Congress an
			 annual report, after the end of each of the 5 years following the effective
			 date of the amendment made by subsection (a), on the ongoing study conducted
			 under paragraph (1).
					
